Citation Nr: 1446768	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-23 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the RO in Manila, Philippines.


FINDING OF FACT

The Veteran does not have a current dental disability for which VA compensation benefits can be awarded.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder for purposes of compensation have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in May 2009 and August 2012. The claim was last adjudicated in May 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

The Veteran was afforded VA examination in May 2013 in connection with his claim for service connection. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination is adequate with regard to the issue on appeal, as the examination was predicated on a full reading of the service treatment records as well as the medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

The Veteran asserts that he had some dental work performed in service that was not completed and as a result he has a current dental disorder. In the alternative, the Veteran contends that his schizophrenia led to smoking and poor oral care which has resulted in the current dental disorder.  

The Veteran's service treatment records reflect that he had teeth extracted in 1965.

Subsequent to service, VA outpatient treatment records reflect that the Veteran receives VA dental treatment under Class IV. See 38 C.F.R. § 17.161(h) (2014) (a veteran whose service-connected disabilities are rated at 100 percent or who is entitled to a total disability rating based on individual unemployability (TDIU) may be authorized for any needed dental treatment). 

A July 2002 VA treatment note reflects a diagnosis of unspecified acquired absence of teeth. The Veteran's dentures were adjusted at that time. An October 2002 treatment record indicated that the Veteran wanted dental implants. It was indicated that he would be transferred to the Dallas VA Medical Center for treatment. 

The May 2013 VA examination report notes the Veteran's complaint that his schizophrenia resulted in his smoking which led to a lack of oral care and eventual placement of dental implants. The examiner diagnosed edentulous maxilla/mandible and reported that such was shown on X-ray. The Veteran did not have anatomical loss or bony injury of the mandible or maxilla, anatomical loss or bony injury leading to loss of any teeth, anatomical loss or injury of the mouth, lips, tongue or disfiguring scar, osteomyelitis, osteoradionecrosis, bisphosphonate related osteonecrosis of the jaw, tumors and neoplasms or other pertinent physical finding, scar, complication, conditions, signs and/or symptoms.

The evidence reflects that the Veteran is missing all of his teeth. However, the Veteran has dentures and implants which indicates that his missing teeth are replaceable. Replaceable missing teeth are not compensable disabilities. 38 C.F.R. § 3.381(b). Thus, service connection for the missing teeth for purposes of compensation is not warranted. 

The Board notes that even if the Veteran's missing teeth were not replaceable, service connection still would not be warranted. Missing teeth are not considered a disability by VA unless the tooth loss is due to loss of substance of the body of the maxilla or mandible caused by trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913. Loss of the alveolar process as a result of periodontal disease is not considered disabling. Id. In this case there is no medical or lay evidence reflecting loss of substance of the body of the maxilla or mandible, or that tooth loss occurred as a result of injury or disease such as osteomyelitis. In fact, in May 2013 the examiner specifically noted that there was no anatomical loss or bony injury of the mandible or maxilla and no teeth lost due to anatomical loss or bony injury. The Board notes that VA's Office of General Counsel has held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma. See VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997). 

In short, the Veteran does not have a current dental disability for purposes of VA compensation, and there is no legal entitlement to service connection for a dental disorder (edentulous maxilla/mandible) except for the purpose of VA outpatient dental treatment and the Veteran is already receiving this benefit. As such, the claim must be denied.


ORDER

Entitlement to service connection for a dental disorder for compensation purposes, to include as secondary to service-connected schizophrenia, is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


